DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 October 2022 has been entered.
Claims 1, 5, 8, 10, and 15-18 are pending.  
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Oath/Declaration
The declaration under 37 CFR 1.132 filed 10 October 2022 is insufficient to overcome the rejection of claims 1, 5, 8, 10, 15-18 based upon 35 USC 103 as set forth in the last Office action because:  Applicant argues that unexpected results are obtained from the hydrogen rate selection.
However, Examiner notes that the declaration presents examples having hydrogen/hydrocarbon ratios of 2, 40, or 50 Nm3/m3.  Collins teaches appropriately selecting hydrogen rates to obtain desired reactions [0025], and Lanci teaches hydrotreatment hydrogen ratios of 35.6-1781 m3/m3, and aromatic saturation hydrogen rates of 35.6-1781 m3/m3 [0042, 0044].  In this regard, it is not seen where Applicant has provided a comparison to the prior art or record.  The only example shown outside the claimed range is 2 m3/m3.  However, this is also outside the range specified by the prior art.  The person having ordinary skill in the art would not select such a hydrogen rate, since it is outside the range disclosed by Lanci.     

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, 10, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Collin (US 2004/0065587) as evidenced by Otus Holding (Properties of Base Oils, already of reference) in view of Aubry (US 2013/0001127) alone, or alternatively in further view of Lanci (US 2016/0304795).
Regarding claims 1 and 15-16, Collin teaches a process for treating a heavy hydrocarbon stream selected from Group I base oils [0011], [0014]. 
Examiner notes that Collin group I base oils would encompass SN 150 and SN 500 base oils.  This is evidenced by Otus Holding (see description of base stocks, group 1 – solvent neutral including sn 150 and sn 500).  It is further expected that the Collin feed will also have the same aromatic and sulfur contents, since Collin teaches the same group I base oils as claimed. 
Collin teaches that the feedstock is distilled to obtain a first distillate having boiling point in the range of 350-580°C [0011], which overlaps with the claimed range; hydrotreating the first distillate in the presence of a hydrotreating catalyst to obtain light distillate [0015-0016]; said hydrotreating carried out at temperatures of 250-400°C, 10-250 bars, WHSV of 0.1-10 h-1 [0022], which overlap with the claimed ranges.  Collin further teaches optimizing the hydrogen addition rate [0025].  Collins fractionates the hydrotreated effluent to obtain a liquid fraction which is sent to hydrogenation to convert aromatics to saturate compounds with a hydrogenation catalyst at hydrogenation conditions [0023]; said hydrogenation conditions including temperatures of 150-350°C, 10-250 bars, and WHSV of 0.1-10 h-1 [0026], which overlaps with the claimed range.  Collin teaches the product has a sulfur content of less than 0.03% [0007], which reads on the claimed range of 99% or more sulfur removal.  It is further expected and alternatively obvious that the same aromatics removal would occur, since Collin teaches the same reactions conditions as claimed.   
Collin does not explicitly disclose (1) the exact hydrogen addition rate in the hydrotreating or hydrogenation zones (2) the second distillate having a boiling point in the range of 150-350°C or (3) aromatic or sulfur content of the hydrotreated light distillate or the hydrogenated product.
Regarding (1), Collin teaches optimizing the hydrogen addition rate [0025], but does not give an exact range.
However, Aubry teaches a similar process for hydrotreating followed by hydrogenating to recover low aromatic content products [0001], [0023-0024], see abstract.  Aubrey teaches optimization of hydrogen treat rates in the range of 100-300 Nm3/ton of feed [0056].
Further, Lanci teaches that aromatic saturation hydrogenations conditions include hydrogen treat gas rates of 35.6-1781 m3/m3 [0042], which overlaps with the claimed range.  Lanci additionally teaches hydrotreating to reduce sulfur, nitrogen, and aromatic content for base oil production, using hydrogen treat rates of 35.6-1781 m3/m3 [0043-44].
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected the hydrogen rate appropriately, such as in the range of Aubry/Lanci, for the benefit of obtaining the desired products.
Regarding (2), Aubry teaches a similar process for sending hydro desulfurized effluent to hydrogenation to remove aromatics [0023-24], [0062].  Aubry teaches that before hydrogenation, it is common to pre fractionate into more narrow boiling ranges, such as 150-220° in order to obtain the desired products [0047].  Examiner notes that this range reads on the claimed range. 
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected the fractionation boiling range of Aubry, in order to obtain the desired solvent products.
Regarding (3), the previous combination teaches the same process steps applied to the same feeds at the same conditions as claimed, therefore it is expected that the same products having the same properties would result.  It is not seen where Applicant has distinguished the process steps in this regard.  Further, Aubry teaches obtaining products having aromatic contents of less than 100 ppm [0028] and sulfur contents of less than 5 ppm [0027], which reads on the claimed ranges.   Aubrey teaches products having aromatic content of less than 100 ppm, less than 50 ppm, or less than 30 ppm [0028], which overlaps with the claimed range.  Aubrey teaches products having sulfur content of less than 5 ppm [0027], which overlaps with the claimed range.  The Aubrey teachings provide that the person having ordinary skill in the art would have a reasonable expectation of success in obtaining these product properties. 
Regarding claim 5, Collin teaches the hydrotreating catalyst selected from cobalt molybdenum and nickel molybdenum on alumina, silica, titania, and zirconia [0016-0017].
Regarding claim 8, Collin teaches hydrogenation catalyst selected from platinum and palladium on alumina, silica, titania, zirconia [0023-0024].
Regarding claim 10, the previous combination teaches the same process steps applied to the same feeds at the same conditions.  Therefore, it is expected that the same products having the same properties would be obtained.  It is not seen where Applicant has distinguished the process steps in this regard.
Regarding claim 17, Aubrey teaches nickel molybdenated impregnated on alumina support as the hydrogenation catalyst [0051].
Regarding claim 18, Collin teaches hydrotreating carried out at temperatures of 250-400°C, 10-250 bars, WHSV of 0.1-10 h-1 [0022], which overlap with the claimed ranges.  Collin teaches optimizing the hydrogen addition rate [0025], but does not give an exact range.
However, Aubry teaches a similar process for hydrotreating followed by hydrogenating to recover low aromatic content products [0001], [0023-0024], see abstract.  Aubrey teaches optimization of hydrogen treat rates in the range of 100-300 Nm3/ton of feed [0056].
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected the hydrogen rate appropriately, for the benefit of obtaining the desired products.

Response to Arguments
Applicant's arguments filed 10 October 2022  have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
The instant process drawn to a specific order of steps and selection of conditions.  Collins is directed to production of a base oil, which differs from the instant products.  The instant process results in new/unexpected results presented in the affidavit.
Collins preferred pressure of 80 bar is outside the claimed range.
Aubrey teaches higher pressures and treat rates.
Aubrey teaches different feedstock. 
Otus lube oil is not considered related to the art.
Lanci is focused on catalysts, and not related.  Lanci teaches much broader ranges than claimed.
Regarding Applicant’s first argument, Examiner notes that the affidavit presents examples having hydrogen/hydrocarbon ratios of 2, 40, or 50 Nm3/m3.  Collins teaches appropriately selecting hydrogen rates to obtain desired reactions [0025], and Lanci teaches hydrotreatment hydrogen ratios of 35.6-1781 m3/m3, and aromatic saturation hydrogen rates of 35.6-1781 m3/m3 [0042, 0044].  In this regard, it is not seen where Applicant has provided a comparison to the prior art or record.  The only example shown outside the claimed range is 2 m3/m3.  However, this is also outside the range specified by the prior art.  The person having ordinary skill in the art would not select such a hydrogen rate, since it is outside the range disclosed by Lanci.             
Regarding Applicant’s second argument, Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Regarding Applicant’s third and fourth argument, Examiner notes that Aubrey is relied upon to disclose pre fractionation in order to obtain more narrow boiling range products.  Collin teaches the process conditions, as applied to the claims above.
Regarding Applicant’s fifth argument, Otus is used as evidence to provide examples of group I lube oils.  It is not seen where Applicant has distinguished from the positive recitations of Otus.
Regarding Applicant’s sixth argument, Lanci is analogous in that it is also drawn to hydrotreating hydrocarbons to reduce sulfur, nitrogen, and aromatic content in order to obtain desired base oils [0043-44].  Further, as noted above, Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0152803 – Shih teaches hydrocracking [0042] followed by more mild hydrotreating conditions using hydrogen treat rates of 34-1700 m3/m3 [0067].
US 2015/0218464 – Schleicher teaches hydrotreating to reduce sulfur and aromatic content using hydrogen to hydrocarbon ratios of 35.6-1781 m3/m3.  Schleicher teaches the second hydrotreating stage may be operated under more mild conditions than the first stage.
US 2012/0088702 - Zink teaches hydrotreating lubricating oil feeds using hydrogen to oil feed rates of 30-100 m3/m3.
US 2019/0345398 – Ferreira teaches hydrogen treat rates of 50-2500 nl/l [0071].
US 2020/0002626 – Dupuy teaches production of process fluids having low aromatics content.
US 2014/0024868 – Lai teaches mild hydrofining conditions [0058].
US 2009/0215612 – McCarthy teaches aromatic hydrogenation conditions [0051].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771